Case 1:17-cr-00182-RDM Document 67 Filed 12/17/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v.
GEORGE PAPADOPOULOS,

Defendant.

 

 

Criminal No. 17-cr-182-RDM

PRETOSED ORDER

Upon consideration of Mr. Papadopoulos’s motion to release his passport,

IT IS HEREBY ORDERED that Pretrial Services may release Defendant’s George

Papadopoulos’s passport.

DATED this [ t Doc , 2019.

(Konld- A, Yon

Honorabld Randolph D. Moss
United States District Judge
